DISMISS; and Opinion Filed June 28, 2018.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00602-CR

                              CALVIN DEON HOGAN, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-76562-U

                              MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Whitehill
                                  Opinion by Justice Fillmore
       Calvin Deon Hogan entered a negotiated plea of guilty to the offense of aggravated robbery

with a deadly weapon. After finding appellant guilty, the trial court assessed punishment at ten

years in prison. Appellant then filed a pro se notice of appeal. After reviewing the record before

us, we dismiss this appeal.

       Appellant, who was represented by counsel, entered into a negotiated plea bargain with the

State. Under the plea agreement, appellant signed a judicial confession and pleaded guilty to the

offense in exchange for the State’s agreement to recommend punishment at ten years. As further

consideration for the plea bargain, appellant waived his right to appeal. See Blanco v. State, 18

S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court accepted appellant's guilty plea and,

following the plea agreement, assessed punishment at ten years in prison. The trial court prepared
and signed a rule 25.2(d) certification concerning appellant’s right to appeal stating this “is a plea-

bargain case, and [appellant] has NO right to appeal.” See TEX. R. APP. P. 25.2(d). The

certification is supported by the documents before the Court. See Dears v. State, 154 S.W.3d 610,

614–15 (Tex. Crim. App. 2005). Because appellant waived his right to appeal in conjunction with

the plea agreement, we conclude we lack jurisdiction. See TEX. R. APP. P. 25.2(a), (d); Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (appellant had no right of appeal because he

was sentenced pursuant to the agreed terms of a plea bargain and did not satisfy either of the

exceptions stated in rule 25.2(a)(2)).

       We dismiss the appeal for want of jurisdiction.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE




Do Not Publish
TEX. R. APP. P. 47.2(b)

180602F.U05




                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 CALVIN DEON HOGAN, Appellant                         On Appeal from the 291st Judicial District
                                                      Court, Dallas County, Texas.
 No. 05-18-00602-CR         V.                        Trial Court Cause No. F17-76562-U.
                                                      Opinion delivered by Justice Fillmore,
 THE STATE OF TEXAS, Appellee                         Justices Francis and Whitehill participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 28th day of June, 2018.




                                                –3–